Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 22 preamble discloses “a semiconductor device” comprising: “a plurality of semiconductor deices that includes the semiconductor device”. This doesn’t make sense because how can a semiconductor device that comprises a plurality of semiconductor device that includes the semiconductor device. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 20140011300) in view of Warnes PCT/US2011/042564 (WO 2013/002799) and further in view of Kang et al. (US Pub. 20140173344).
Regarding claim 22, Fig. 1 of Kim discloses a semiconductor device, comprising: 
an arrangement of one or more circuit components [dies 100, 200, and 300] at a memory package [500] configured to: 
store a module configuration state [ST INFO is stored in a hidden area of die 200, paragraph 0043] configured to identify a device status of each of a plurality of semiconductor devices [100 to 300 or more] in a device package that includes the plurality of modules and the plurality of semiconductor devices [100 to 300 or more] that includes the semiconductor device [paragraph 0043, ST INFO indicates die 200 is defective and thus inoperable], each module including more than one of the plurality of semiconductor devices [according to applicant Fig. 3A, the memory dies are grouped into two modules (107a and 107b). As disclosed in paragraph 0027, more dies can be added into the memory packages. Those memory dies can also be grouped into two modules (for example, module 1 includes dies 100 and 200, and module 2 includes dies 300 and 400 (if added). Therefore, module 1 includes dies 100 and 200, module 2 includes dies 300 and 400 or more dies added, as disclosed in paragraph 0027]; 
receive a signal indicative of a reclamation state [fail die control command, paragraph 0043] indicating at least one module of the plurality of modules in the device package is inoperable [indicates die 200 is defective, paragraph 0043]; and 
enable at least a portion of the semiconductor substrate [enable die 300 to operate corresponding to ST INFO and fail die control signal] for an operation based on the module configuration state [ST INFO] and the reclamation state [fail die control signal].
Kim does not specifically disclose identifying both (i) a module status of each of a plurality of modules and (ii) a device status of each of a plurality of semiconductor devices in a device package that includes the plurality of modules and the plurality of semiconductor devices that includes the semiconductor device. However, Fig. 1 of Warnes discloses a semiconductor devices that comprises plurality of memory modules [18] and each memory modules comprises plurality of memory dies [Fig. 2, 34], and paragraph 0012 discloses configuration state that configured to identify both (i) a module status [fail or not fail] of each of a plurality of modules and (ii) a device status [as shows in Fig. 2, each die has status of active, spare, or error] of each of a plurality of semiconductor devices [each die 40 or 42] in a device package [as shows in Fig. 1] that includes the plurality off modules [memory module] and the plurality of semiconductor devices [each memory module comprises plurality of semiconductor devices in Fig. 2].
Kim disclosed all claimed invention, but does not specifically disclose a semiconductor substrate and arrange one or more circuit components at the substrate. However, Fig. 5 of Kang discloses a memory device having multiple dies [506 and 508] arranged at a substrate [502].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Warnes’ memory device having plurality of memory modules each comprises plurality of dies to the teachings Kim multi-dies memory device for a purpose of increasing storage capacity and Kang’s memory dies on substrate to the teachings of Kim multi-dies memory device for a purpose of creating secured housing for the memory device.
Regarding claim 23, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to change the signal [a repair signal] based on the module configuration state [as disclosed in paragraph 0032, repair signal indicates the memory die is defective or not. Therefore, a repair signal inherently has at least two states (one indicates defective and the other indicates non defective)].
Regarding claim 24, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to invert the signal based on the module configuration state [since the repair signal has two states indicates opposite states of a memory die, it is inherent that one state of the repair signal is inversed with the other state].
Regarding claim 25, Fig. 5 of Kim discloses wherein the arrangement of the one or more circuit components is configured for programming of the module configuration state [program ST INFO, step S120 in Fig. 5].
Regarding claim 26, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components includes a memory component [2230 in Fig. 8 or storage to store ST INFO in each memory die], wherein the memory component is enabled for the operation based on the module configuration state and the reclamation state [step S140].
Regarding claim 27, Fig. 4 of Kim discloses wherein: the signal includes a first signal [signal at Repair Pad]; the arrangement of the one or more circuit [as shows in Fig. 4] components provides a second signal [RP_IN] based on the module configuration state [ST INFO] and the first signal [Repair Pad]; and the arrangement of the one or more circuit components enables the operation based on the second signal [RP_IN] and a third signal [GND] that is independent of the second signal [RP_IN].
Regarding claim 28, Fig. 4 of Kim discloses a first bond pad [Repair Pad] coupled with the arrangement of the one or more circuit components [as shows in Fig. 1, Repair pad], the first bond pad configured to receive a first signal [repair signal] corresponding to the signal or a third signal indicative of all modules of the plurality of modules in the device package are operable.
Regarding claim 29, Fig. 4 of Kim discloses wherein the first signal includes a single logic level [can be any logic level of repair signal] and the third signal [GND] includes different logic levels [0V].
Regarding claim 30, Fig. 1 of Kim discloses a second bond pad [Control pad] coupled with the arrangement of the one or more circuit components [die 100], the second bond pad configured to receive a fourth signal [control signal to identify and control each die] identifying one or more individual semiconductor devices of the plurality of semiconductor devices of the device package.
Regarding claim 31, Fig. 1 of Kim discloses wherein the semiconductor device of the plurality of semiconductor devices corresponds to a first semiconductor device [100] that is serially ranged with a second semiconductor die [200] of the plurality of semiconductor devices.
Regarding claim 32, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to include a fifth signal [CS, paragraph 0030 or 0029] identifying a particular module of the plurality of modules in the device package.
Regarding claim 33, Fig. 1 of Kim discloses wherein the fifth signal [CS] corresponds to a permanent logic level [a selected logic level] at the semiconductor device.
Regarding claim 34, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components includes a memory component [ST INFO storage] that operates above a yield threshold [can by any yield threshold].

Response to Arguments
Applicant’s arguments with respect to claims 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825